Exhibit 10.1
 
INTERCLOUD SYSTEMS, INC.
331 Newman Springs Road
Building 1, Suite 104
Red Bank, NJ 07701
 
        April 14, 2014
 
Dominion Capital LLC
341 West 38th Street ● Suite 800
New York NY 10018
Attn: Daniel Kordash
Head of Structured Products
Managing Partner
 
31 Group LLC
c/o Magna Group LLC
5 Hanover Square -- 16th Floor
New York, New York 10003
Attn: Joshua Sason
Managing Member
 
Re            Exchange Agreement
 
Gentlemen:
 
Reference is made to that certain Exchange Agreement dated as of March 13, 2014,
by and among INTERCLOUD SYSTEMS, ENC. f/k/a GENESIS GROUP HOLDINGS, INC., a
Delaware corporation (the "Company"), RIVES-MONTEIRO LEASING, LLC, an Alabama
limited liability company ("Rives"), TROPICAL COMMUNICATIONS, INC., a Florida
corporation ("TCI”), ADEX CORPORATION, a New York corporation ("ADEX"), T N S.
INC., an Illinois corporation ("TNS"), ADEXCOMM CORPORATION, a Florida
corporation ("ADEXCOMM"), AW SOLUTIONS, INC., a Florida corporation ("AWS"), and
INTEGRATION PARTNERS-NY CORPORATION, a New Jersey corporation ("IPC"), and
DOMINION CAPITAL LLC and 31 GROUP LLC (collectively, the "Holders") (the
"Exchange Agreement").
 
Schedule A-1 to the Exchange Agreement provides:
 
If on the third trading day following the Closing Date, 85% of the volume
weighted average price of the Common Stock for such date is less than $10.50,
then an additional number of shares of Common Stock shall be issued so as to
make the per share value at which the MM Debt Amount is exchanged such lower
price.
 
 
 

--------------------------------------------------------------------------------

 
 
Effective April 4, 2014 (the "April 4 Amendment"), we agreed that in
consideration of $5.00, and other consideration the sufficiency of which is
hereby acknowledged, as well as the agreements set forth herein and intending to
be legally bound the parties to the Exchange Agreement agreed to the following
amendments to Schedule A-1:
 
 
(a)
No later than April 17, 2014, the Company shall issue to the Holders such
additional shares equal to the difference between the lesser of (a) the
Principal Amount of the Notes divided by 85% of the volume weighted average
price of the Common Stock on April 14, 2014 and the Principal Amount of the
Notes divided by $10.50 per share or (b) the Principal Amount of the Notes
divided by $10.00 and the Principal Amount of the Notes divided by $10.50 per
share; and

 
 
(b)
In addition, the Company covenants to the Holders that it will disclose the
material terms of this amendment to the Exchange Agreement no later than with
the filing of the Company's Annual Report on Form 10-K for the year ended
December 31, 2013.

 
The Parties now wish to amend further in consideration of $5.00, and other
consideration the sufficiency of which is hereby acknowledged, as well as the
agreements set forth herein and intending to be legally bound the parties to the
Exchange Agreement agreed to the following amendments to Schedule 1, as
previously amended:
 
 
a.
No later than April 15, 2014, the Company shall issue and deliver to Dominion
Capital LLC, an additional number of shares of Common Stock equal to 363,853 and
no later than fourteen (14) business days upon the execution of this amendment
to the Exchange Agreement, 100,000 warrants to purchase 100,000 shares of Common
Stock at an exercise price of $7.25 per Common Share, a duration of twenty-four
(24) months if the Common Stock underlying such warrants is registered pursuant
to a registration statement filed on an appropriate form with the Securities and
Exchange Commission (the "Commission") or thirty-six (36) months if the Common
Stock underlying such warrants is not registered pursuant to a registration
statement filed on an appropriate form with the Commission. The form of such
warrant shall be finalized between the parties no later than 14 business days
after the date of this amendment to the Exchange Agreement and shall contain a
provision that in the event that there is no registration statement covering the
underlying Common Stock that such warrant may be exercised on a cashless basis
pursuant to a commonly employed methodology consistent with past warrant forms
issued by the Company.

 
 
b.
No later than April 15, 2014, the Company shall issue to 31 Group LLC ("31”), an
additional number of shares of Common Stock equal to 401,996. After 60 calendars
days, from receipt of the 401,996 Common Shares and within 65 calendar days, 31
may in whole or in part, put up to 401,996 Common Shares to the Company for the
price of $6.37 per Common Share (the "Put”). The Company most purchase these
shares for cash within 2 trading days of the Put.

 

 
c.
No later than 14 business days after the date of this agreement, the Company
shall issue to 31, an additional 125,000 warrants to purchase 125,000 shares of
Common Stock at an exercise price of $7.25 per Common Share, which the warrants
having a duration of twenty-four (24) months if the Common Stock underlying such
warrants is registered pursuant to a registration statement filed on an
appropriate form with the Securities and Exchange Commission (the "Commission")
or thirty-six (36) months if the Common Stuck underlying such warrants is not
registered pursuant to a registration statement filed on an appropriate form
with the Commission. The form such warrant shall be finalized between the
parties no later than 14 business days after the date of this amendment to the
Exchange Agreement and shall contain a provision that in the event that there is
no registration statement covering the underlying Common Stock that such warrant
may be exercised on a cashless basis pursuant to a commonly employed methodology
consistent with paid warrant forms issued by the Company.

 

 
d.
The Company shall issue required closures on the terms of this amendment to the
Exchange Agreement within 4 business days

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this amendment to the Exchange
Agreement as of April 14, 2014.


INTERCLOUD SYSTEMS, INC.
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
SVP
       
RIVES-MONTEIRO LEASING, LLC
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
       
TROPICAL COMMUNICATIONS, INC.
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
       
ADEX CORPORATION
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
       
T N S, INC.
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
       
ADEXCOMM CORPORATION
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
 



 
3

--------------------------------------------------------------------------------

 


AW SOLUTIONS, INC
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
       
INTEGRATION PARTNERS-NY CORPORATION
       
By:
/s/ Lawrence Sands
 
Name:
Lawrence Sands
 
Title:
VP
       
DOMINION CAPITAL LLC
       
By:
/s/ Michael Gurevich
 
Name:
Michael Gurevich
 
Title:
Managing Member
       
31 GROUP, LLC
       
By:
/s/ Joshua Sason
 
Name:
Joshua Sason
 
Title:
Managing Member
 

 
 
4

--------------------------------------------------------------------------------